Citation Nr: 1748778	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, status post total knee replacement. 

2.  Entitlement to service connection for a left knee disorder, status post total knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1968 with subsequent service in the Maryland and California Army National Guard and Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board video conference hearing before a Veterans Law Judge (VLJ) in March 2013.  A transcript is of record.  The claims were remanded by the Board in April 2014 and January 2016 for additional development.  

The VLJ who conducted the March 2013 hearing is no longer employed by the Board.  The Veteran was informed of this in an April 2017 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has indicated that he does not wish to have another Board hearing.  


FINDING OF FACT

The preponderance of the probative evidence is against a finding that the Veteran's current bilateral knee disorder had its onset during active service; that the current bilateral knee disorder is related to service; or that arthritis in either knee was manifested within one year of the Veteran's discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, status post total knee replacement, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left knee disorder, status post total knee replacement, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for a disability resulting from disease           or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d). Active Duty for Training (ACDUTRA) includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(c)(3). Service connection may be granted for injury or disease incurred while   on ACDUTRA. 38 U.S.C.A. § 101(24). Inactive Duty for Training (INACDUTRA) is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23). Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease. 38 U.S.C.A. § 101(24).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue 


material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially claims that his knee problems were caused by injury that occurred on April 15, 1967, when he was stationed in Vietnam.  He has described injuring his knees during an emergency evacuation from a moving Army truck under enemy attack.  He additionally asserts that over the years of military service, overuse injuries as a parachutist, pathfinder, infantry officer, and special forces officer, and a few training injuries, had caused additional development of his knee problems, such as arthritis.  The Veteran denied seeking treatment for his knees during service that followed his discharge from active duty service and indicates that he took APC's (aspirin, phenacetin, caffeine) and lived through the pain.  

As an initial matter, the Board notes that the Veteran has been diagnosed during     the course of the appeal with bilateral knee osteoarthritis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records associated with the Veteran's active duty service (September
 1963 to July 1968) are devoid of reference to complaint of, or treatment for, any knee problems.  The Board notes that although extensive development has been conducted on remand, VA was unsuccessful in obtaining Army morning reports and emergency room treatment records from the Third Field Hospital in Saigon, Vietnam, related      to treatment for a bilateral knee injury in April 1967.  As the Board previously determined that the Veteran's claim of knee injury in April 1967 and trauma to the knees in service was credible, the fact that in-service documentation of the reported injury is not fatal to the claim.  

Service treatment records associated with the Veteran's lengthy post-active duty service in the Maryland and California Army National Guard and Army Reserves       is also devoid of reference to complaint of, or treatment for, any knee problems.  Moreover, the Veteran consistently denied "trick" or locked knee; bone, joint or      other deformity; arthritis, rheumatism, or bursitis; lameness; and leg cramps during periodic examinations in August 1970, November 1972, May 1974, November       1976, August 1977, January 1982 and January 1985.  See reports of medical history.  Clinical evaluation of his lower extremities was also normal during the August 1970, November 1972, August 1977 and January 1982 examinations.  See reports of medical examination.  

The first treatment for knee problems following service was in June 2009, when the Veteran sought private treatment and reported right knee pain since 1975 as a result   of being involved in a parachuting accident where he sustained injury to his right knee and foot.  It was noted he had had significant pain since that time.  The impression was knee arthrosis without opinion as to etiology.  The Veteran underwent total right knee arthroplasty on July 20, 2009, due to right knee degenerative joint disease and 
total left knee arthroplasty on December 7, 2009, due to advanced left knee degenerative joint disease.

Several opinions that address the etiology of the Veteran's current bilateral knee disorder are of record.  

In an undated letter received in April 2013, Dr. S.D.S. (the surgeon who operated on the Veteran's knees) reported that he had treated the Veteran since 2009 and that the Veteran had reported that his injuries occurred when he was in the Army and was injured after jumping out of a truck in Vietnam.  Dr. S. indicated that this would certainly explain the degenerative change that he had now; that it was impossible to tell exactly when an injury occurred; that the Veteran's history was consistent with his claim; and that his degenerative changes are definitely chronic   in nature and occurred many years ago.  Dr. S. also reported that the Veteran told him about several injuries that he sustained that required medical intervention in Vietnam, which would be consistent with his claim that his injury occurred in his "early 20s."  

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in May 2014, pursuant to the Board's remand.  The Board indicated that for the purpose of the examination, it found the claim of knee injury in April 1967 and trauma to the knees in service credible, but did not find credible evidence of continuity of symptoms in view of the normal Reserve and National Guard examinations and the Veteran's reports of medical history in the 1970s and 1980s when he denied ever having knee problems.  At the time of the examination, the Veteran stated he sustained bilateral knee patellar contusions/abrasions in    April 1967 jumping out of a moving truck during a terrorist grenade attack while deployed to the vicinity of Saigon, Vietnam.  He stated these injuries were treated conservatively and symptomatically as an outpatient only, without physical therapy, and he denied any invasive treatment or hospitalization.  The Veteran reported     that he had experienced chronic, intermittent, progressively worsening bilateral mechanical knee pain since the mid to late 1970's.  He attributed these symptoms    to running, marching, and multiple parachute landing falls over the course of         his military career.  He stated these symptoms were treated conservatively and symptomatically as an outpatient only, without physical therapy, until 2009, when he received serial bilateral total knee arthroplasties.  He denied any other invasive treatment or hospitalization.  

The examiner diagnosed the Veteran with bilateral contusions/abrasions (1967)   and bilateral osteoarthritis/status post total knee arthroplasties (2009).  It was the examiner's opinion that the condition claimed was less likely than not incurred 
in or caused by the claimed in-service injury, event or illness. In the rationale section, the examiner reported that the described knee injury on April 15, 1967,      the parachute jumps while he was with the Maryland or California National Guard,        and the Veteran's reported history and opinions from Dr. S.D.S. were reviewed     and considered.  The examiner further noted that review of orthopaedic literature (Brandt KD, Dieppe P, Radin E (January 2009) "Etiopathogenesis of osteoarthritis"- Medical Clinics of North America- 93 (1): 1-24) reveals that it is more likely than not that the Veteran's bilateral knee osteoarthritis with subsequent treatment with bilateral total knee arthroplasty are due to chronic degenerative changes associated with aging and/or obesity.  

The Veteran submitted a knee and lower leg conditions DBQ that was filled out by Dr. S. in January 2015.  The diagnosis provided was bilateral knee joint osteoarthritis.  It was noted that the Veteran reported that he injured his knees when jumping/falling out of a truck in Vietnam.  In the remarks, it was noted that the Veteran had maintained that his previous injuries resulted in bilateral arthritis and this could have occurred. It was also noted he was doing well following his arthroplasties and will require annual follow up.  

The preponderance of the evidence is against the claims for service connection for disorders of the right and left knees on a direct basis.  While the Veteran's report of in-service trauma to his knees in April 1967 has been found to be credible, his report of continuous problems with his knees since that injury is not credible. The Veteran consistently denied problems with either knee on periodic examinations spanning between August 1970 and January 1985 during his service in the Maryland and California Army National Guard and Army Reserves. The Board attaches greater probative weight to the assertions made by the Veteran in the years closer to service than in conjunction with his claim for benefits.  See Buchanan v. Nicholson, 451     F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

In addition to the foregoing, the weight of the probative evidence is against a finding that the Veteran's current right and left knee disorders are related to his active duty service or to his service in the Maryland and California Army National Guard and Army Reserves. The Board acknowledges the opinions provided by Dr. S. in April 2013 and January 2015.  The January 2015 opinion, which essentially was that the Veteran's bilateral knee arthritis could have resulted from the previous injuries during service, is, at best, a speculative opinion and is of little, if any, probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); see also Tirpak v. Derwinski, 2 Vet. App.      609, 611 (1992) (holding that medical opinions are speculative and of little or       no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  This leaves Dr. S.'s April 2013 opinion and the opinion provided by the VA examiner in May 2015.  When comparing these opinions, which both considered the Veteran's credibly reported in-service trauma to the knees, the Board attaches greater probative weight to the VA examiner's opinion since the VA examiner considered other factors specific to the Veteran, namely his obese nature and his age.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes that his current bilateral knee disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of his current bilateral knee disorder are matters not capable of lay observation, and require medical expertise
to determine. Accordingly, his opinion as to the diagnosis or etiology of his current bilateral knee disorder is not competent medical evidence. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service     and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinion regarding the etiology of his current bilateral knee disorder is not competent medical evidence. The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The preponderance of the evidence is also against the claims for service connection for disorders of the right and left knees on a presumptive basis, since there is no competent evidence of arthritis in either knee within one year following the Veteran's July 1968 discharge from active duty service.  

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the probative 
evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a right knee disorder, status post total knee replacement, is denied. 

Service connection for a left knee disorder, status post total knee replacement, is denied. 



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


